Case 7:16-cv-09725-NSR Document 8 Filed 10/23/20 Page 1 of 2
                 Case 7:16-cv-09725-NSR Document 8 Filed 10/23/20 Page 2 of 2

Ordered that the action is DISMISSED without prejudice for failure to prosecute.

         The Clerk of the Court is respectfully directed to terminate the action and serve a copy of this Order

upon the Plaintiff at his last known residence, and to show proof of service on the docket.



Dated:    October 23, 2020                                               SO ORDERED:
          White Plains, New York


                                                            ________________________________
                                                            NELSON S. ROMÁN
                                                            United States District Judge




                                                        2
